NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1041-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MATTHEW I. GRAHAM,

     Defendant-Appellant.
_____________________________

                    Argued November 13, 2018 – Decided November 27, 2018

                    Before Judges Haas and Sumners.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Atlantic County, Municipal Appeal No. 15-
                    032.

                    Matthew I. Graham, appellant, argued the cause pro se.

                    Melinda A. Harrigan, Assistant Prosecutor, argued the
                    cause for respondent (Damon G. Tyner, Atlantic
                    County Prosecutor, attorney; Melinda A. Harrigan, of
                    counsel and on the brief).

PER CURIAM
      Following a trial de novo in the Law Division, the trial judge found

defendant guilty of failing to show his insurance identification card to a police

officer in violation of N.J.S.A. 39:3-29, and ordered him to pay a $150 fine. We

affirm.

      At approximately 11:30 a.m. on August 15, 2015, Officer Nick Stewart

was on patrol when he saw defendant driving his car toward him. As defendant

drove past, the officer saw that defendant did not have a front license plate on

his car as required by N.J.S.A. 39:3-33. Officer Stewart turned his patrol car

around to follow defendant, activated the overhead lights, and initiated a motor

vehicle stop.

      Officer Stewart approached defendant's car and asked for his license,

registration, and insurance identification card. Defendant gave the officer his

license and registration, but did not produce the insurance card. Officer Stewart

testified that as he was speaking to him, defendant started "rummaging through

a pile of garbage on the passenger floorboards." Concerned for his safety, the

officer "told [defendant] to stop rummaging through the garbage." Officer

Stewart then gave defendant a citation for violating N.J.S.A. 39:3-29.

      Defendant testified that Officer Stewart only asked him for his license

during the stop.    Defendant claimed he told the officer he also had his


                                                                         A-1041-17T4
                                       2
registration and insurance card, but the officer said, "You don't have to show me

your insurance information."

      Defendant alleged that Officer Stewart then "went to his vehicle, exited

his vehicle approximately [five] to [seven] minutes later, came back to me, and

gave me a ticket for not giving him insurance information, and he stood there

laughing like Eddie Haskell, like I never saw anything like it before in my life."

Defendant asked that a police supervisor come to the scene, and defendant later

went to the police station to file a complaint against Officer Stewart. However,

defendant never produced an insurance card to Officer Stewart, the supervisor,

or anyone at the station.

      The municipal court judge found that Officer Stewart's testimony was

credible, while defendant's contrary claims were not. Accordingly, he found

defendant guilty of violating N.J.S.A. 39:3-29. Following his de novo review

in the Law Division, Judge Rodney Cunningham rendered a detailed oral

decision, accepted the municipal court judge's credibility findings, and found

defendant guilty of failing to produce his insurance card. The judge stated:

            I'm going to deny [defendant's] appeal at this point and
            find that [the] State did prove beyond a reasonable
            doubt that there was a failure to provide the insurance
            card, consistent with the New Jersey statute [N.J.S.A.
            39:3-29]. Once again, . . . it must be proved beyond a
            reasonable doubt a defendant was operating vehicle on

                                                                          A-1041-17T4
                                        3
a roadway within the [S]tate; [and] 2, he was requested
by an officer while in the performance of his duties to
produce his insurance identification card and that he
failed to do so.

       I find that the State did prove that beyond a
reasonable doubt based upon my review of the
transcript from the October 6, 2015 [municipal court]
proceeding. In that proceeding, the [m]unicipal [c]ourt
judge heard testimony coming from Officer Stewart as
to the incident in question. It clearly established that
[defendant] was operating a motor vehicle on the
roadway in Galloway within the State of New Jersey on
the date in question, August 15, 2015. There was also
testimony at that [m]unicipal [c]ourt proceeding
coming from [defendant], himself, that he was
operating the vehicle. That established the first element
of the offense, failure to produce an insurance card.

      At the [m]unicipal [c]ourt level, there was
testimony coming from Officer Stewart that, while in
the performance of his duty, he did ask [defendant] to
produce that insurance card. And although there was
testimony to the contrary coming from [defendant], the
[m]unicipal [c]ourt judge determined that he found
Officer Stewart to be credible and that the request was
made for, not only the license, not only the registration,
but also for the insurance card.

The judge continued:

There's no testimony of producing the insurance card at
that time of the initial stop that Officer Stewart is there;
production of the insurance card once [the supervisor]
Officer Houck gets there a little bit later; no indication
of testimony of the insurance card being provided even
when [defendant] gets to the Galloway Police
Department . . . to file this complaint, which is attached

                                                               A-1041-17T4
                             4
           in the brief. There's still no testimony even at that point
           that [defendant] provided the insurance card.

This appeal followed.

     On appeal, defendant raises the following contentions:

           A.    TRIAL COURT ERRED-THE PROSECUTOR
                 & JUDGE INTENTIONALLY DISREGARDED
                 THE COPS [SIC] OWN ADMISSION THAT HE
                 NEVER ALLOWED ME TO TOUCH THE
                 CARD, LET ALONE EX[H]IBIT IT!

           B.    THE COP ACCIDENTALLY & FOOLISHLY
                 ADMITS TO ACTUALLY BEING BEHIND
                 MY CAR WHEN HE MADE HIS INITIAL
                 OBSERVATION TO PULL ME OVER FOR A
                 MISSING FRONT TAG . . . HE HAD NO
                 PROBABLE CAUSE TO MAKE THE STOP
                 BASED ON HIS INABILITY TO SEE THE
                 FRONT OF THE CAR IF HE WAS ACTUALLY
                 BEHIND IT!

           C.    EVERY REASON THE APPEALS' JUDGE
                 GIVES FOR DENYING MY APPEAL IS
                 BASELESS, MAKES NO SENSE, & ISN'T
                 EVEN SUPPORTED BY ANY EVIDENCE IN
                 EITHER MY BRIEF OR THE PROSECUTOR'S,
                 OR THE TRANSCRIPT. . . .

           D.    THERE IS NO EVIDENCE IN THE RECORD
                 TO FIND THE COP ANY MORE CREDIBLE
                 THAN THE DEFENDANT.         ON THE
                 CONTRARY, ALL EVIDENCE PROVES THE
                 CONTRARY      AND    THAT      BOTH
                 PROSECUTORS THAT REPRESENT HIM
                 ARE ALSO ASSISTING HIM IN PERJURY &
                 BEING DECEPTIVE!

                                                                         A-1041-17T4
                                       5
      Having considered these contentions in light of the record and the

applicable law, we conclude they are without sufficient merit to warrant

extended discussion in a written opinion.         R. 2:11-3(e)(2).     We affirm

substantially for the reasons set forth in Judge Cunningham's thorough oral

opinion. We add the following brief comments.

      When the Law Division conducts a trial de novo on the record developed

in the municipal court, "[o]ur review is limited to determining whether there is

sufficient credible evidence present in the record to support the findings of the

Law Division judge, not the municipal court." State v. Clarksburg Inn, 375 N.J.

Super. 624, 639 (App. Div. 2005) (citing State v. Johnson, 42 N.J. 146, 161-62

(1964)). Because the Law Division judge is not in a position to judge the

credibility of witnesses, he or she should defer to the credibility findings of the

municipal court judge. Ibid. (citing State v. Locurto, 157 N.J. 463, 474 (1999)).

      Furthermore, when the Law Division agrees with the municipal court, the

two-court rule must be considered. "Under the two-court rule, appellate courts

ordinarily should not undertake to alter concurrent findings of fact s and

credibility determinations made by two lower courts absent a very obvious and

exceptional showing of error." State v. Reece, 222 N.J. 154, 166 (quoting

Locurto, 157 N.J. at 474).


                                                                           A-1041-17T4
                                        6
      Having considered defendant's contentions concerning the sufficiency o f

the evidence in light of the record and the applicable legal principles, we discern

no basis to disturb the findings and conclusions contained in Judge

Cunningham's thoughtful oral opinion. His analysis of the issues, including his

deference to the municipal court judge's detailed credibility findings, was

comprehensive and correct.

      Affirmed.




                                                                           A-1041-17T4
                                        7